department of the treasury internal_revenue_service washington d c l tax exempt and government entities mar uniform issue list ief ep atr legend taxpayer a tax advisor k date date date ira x ira y roth_ira z amount m dear this is in response to letters dated date date date date and date in which your authorized representative on your behalf requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations following conversion of your traditional individual_retirement_accounts to your roth_ira you request a ruling to allow the recharacterization of your roth_ira as a traditional_ira after the expiration of the election_period under code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the regulations’ you submitted the following facts and representations in connection with your request rene taxpayer a age is sole_proprietor of a consulting and repair business which generated a net_operating_loss in year resulting in negative adjusted_gross_income for said year taxpayer a’s business continued to struggle during year and his modified_adjusted_gross_income for year was less than and as a dollar_figure taxpayer a separated from his wife in calendar_year result lived separate and apart from her for all of calendar_year taxpayer a maintained individual_retirement_accounts iras ra x and ira y on date taxpayer a sent an e-mail to tax advisor k inquiring whether taxpayer a should convert ira x and ira y to a new roth_ira account tax advisor k responded on date by advising taxpayer a that he could make the conversion of his iras to a roth_ira without incurring excise_taxes or penalties specifically tax advisor k noted in his date response that since taxpayer a was not generating business operating profits and that he and his wife had been separated for the entire year of a conversion of the traditional iras would be permitted under the code and regulations on date taxpayer a caused the holder of iras x and y to convert by means of trustee-to-trustee transfers his entire_interest in iras x and y to roth_ira z on the conversion date the value of taxpayer a’s iras was amount m approximately double the value of the roth_ira at the end of year during year taxpayer a requested that tax advisor k file an automatic_extension of the due_date for filing his year federal_income_tax return taxpayer a did not provide tax information or communicate his tax plans with tax advisor k until late in year which was after the expiration of the period of automatic_extension of the due_date for filing his year federal_income_tax return tax advisor k upon learning that the date conversion had occurred informed taxpayer a that taxpayer a missed the date deadline for any recharacterization of roth_ira z to a traditional_ira based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira z as a traditional_ira with respect to your ruling_request code sec_408a and sec_1 408a- of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee- to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or page before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year or an individual that is married and files a separate_return is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_408 as applicable to calendar_year referred to sec_219 and provided that a married individual who files a separate_return and who lives apart from his spouse for the entire taxable_year shall not be treated as a married individual for purposes of sec_408a sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not vee referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301 b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if thé taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a's ruling_request requires the internal_revenue_service to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a represents that he was unaware of the deadline for recharacterizing roth_ira z because tax advisor k did not mention the sec_408a and sec_1_408a-5 recharacterization deadline in his initial date response to taxpayer a’s inquiry about converting his iras to a roth_ira taxpayer a - also asserts that complicated divorce proceedings during year _ contributed to his failure_to_file his federal_income_tax return timely and to communicate with tax advisor k about his tax_return preparation tax advisor k has represented that had there been such communication in a timely manner tax advisor k would have discussed the recharacterization election deadline before the due_date for filing taxpayer a’s year federal_income_tax return including any extension based upon the representations made the service notes that taxpayer a was eligible to convert his iras to a roth_ira and that taxpayer a received correct advice from tax advisor k concerning the conversion the correct advice page 201024e71 provided by tax advisor k included taxpayer a's eligibility to convert iras x and y based upon taxpayer a having an adjusted_gross_income of below dollar_figure and taxpayer a’s marital status for the tax_year in question the service further notes that an election to recharacterize roth_ira z was not required to avoid tax penalties or liabilities because there is no evidence of an error in the conversion of iras x and y to roth_ira z consequently the service concludes that since there was no evidence of taxpayer error in the original conversion there was no necessity for a timely election to recharacterize and as a result there was no failure to make a timely election which could be discovered by the service a discovery by the service within the meaning of section b i of the regulations necessarily requires some element of taxpayer error in the conversion additionally under the set of circumstances described above taxpayer a has not presented to the service a set of facts that comes within any of the five clauses of section b of the regulations accordingly we rule that taxpayer a is not granted under sec_301_9100-3 of the regulations an additional period beyond the expiration of the election_period described in code sec_408a and sec_1_408a-5 of the regulations to recharacterize roth_ira z as a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact correspondence to se t ep ra t3 please address all sincerely yours j d prccce a je emp ances v sloan manager loyee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
